 In the Matter of BALLSTON-STILLWATER KNITTING Co., INC.andTEXTILEWORKERSORGANIZING COMMITTEECase No. C-td74.Decided April 7, 1938hosiery and Sweater Manufacturing Industry-Interfercnice, Restraint, andCoercion-Discrimination:lay-offand discharge of employees to discouragemembership in labororganization-Company-Domunated Union:domination ofand interference with formation and administration of; solicitation of supportfor, by supervisory employees ; meetings on company time ; contrast betweenhostility toward "outside" unions and open favoritism toward company-domi-nated union; dismissal of allegation of financial contributions to; disestablishedas agency for collective bargaining-Lock-Out-Strike:brought on by employer'sunfair laborpractices-Reinstatement Ordered:persons laid off or discharged ;strikers, upon application-DischargeOrdered:persons hired since beginning ofstrike if necessary to make room for employees reinstated-BackPay:awardedto employees locked out, to persons laid off or discharged, to strikers whose appli-cations for reinstatement are refused by employer.Mr. Lee Loevinger,for the Board.Mr. James M. Noonan,of Albany, N. Y., for the respondent..41r.Theodore A. Knapp,of Saratoga Springs, N. Y., for theT.W. 0. C.Mr. Burton D. Esmond,of Ballston Spa, N. Y., for the Association.Mr. Fran/c M. Noonan,of Ballston Spa, N. Y., for the Village ofBallston Spa.Miss Margaret B. Bennett,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEA charge and amended charge having been filed by Textile Work-ersOrganizing Committee, herein called the T. W. O. C., the Na-tional Labor Relations Board, herein called the Board, by ElinoreM. Herrick, Regional Director for the Second Region (New YorkCity), issued its complaint dated August 11, 1937, against Ballston-Stillwater Knitting Co., Inc., Ballston Spa, New York, herein calledthe respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, within470 DECISIONS AND ORDERS471the meaning of Section 8 (1), (2), and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint were duly served upon the re-spondent, upon Employees Welfare and Protective Association ofthe Ballston-Stillwater Knitting Mill, herein called the. Association,and upon the T. W. 0. C. On August 14, 1937, the respondent filedits answer, in which it denied that it had engaged in or was engagingin the unfair labor practices alleged in the complaint and prayed thatthe complaint be dismissed.Pursuant to notice served upon the respondent, the T. W. 0. C.,and the Association, a hearing was held at Ballston Spa, New York,from August 19 through August 21, from August 23 through August28, and from August 30 through August 31, 1937, before Charles B.Bayley, the Trial Examiner duly designated by the Board.TheBoard, the respondent, the T.W. 0. C., the Association, and theVillage of Ballston Spa were represented by counsel.All partiesparticipated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.At the beginning of the hearingthe Trial Examiner denied a motion by counsel for the Board tostrike out,. as irrelevant. paragraphs 17, 18, and 19 of the answer.At the close of the Board's case, the Trial Examiner granted a mo-tion by counsel for the Board to strike from the complaint, forfailure of proof, the names Jessie L. Petronis, maiden name JessieOlewicki, and Elizabeth Tardoff.At the same time, a motion bycounsel for the respondent to dismiss the complaint was denied.These rulings by the Trial Examiner are hereby affirmed.At theend of the hearing the Trial Examiner granted a motion by counselfor the T. W. 0. C. to "amend the pleadings to include attemptedcoercion by legal actions, prosecutions, and litigation" on the partof the respondent against its employees, which ruling is hereby re-versed.During the course of the hearing the Trial Examiner ruledupon other motions and upon objections to evidence.The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On October 25, 1937, the Trial Examiner filed his IntermediateReport, in which he found that the respondent had engaged in andwas engaging in the unfair labor practices alleged in the complaint,as amended, except with respect to the allegation of surveillance bythe respondent of the meeting places of the T. W. 0. C., which alle-gation he dismissed, as being unsupported by the evidence.He rec-ommended that the respondent withdraw recognition from and dis-establish the Association as a collective bargaining agency; that therespondent cease and desist from interfering with its employees inq0618-38-10L Vi-31 472NATIONAL LABOR RELATIONS BOARDthe exercise of their right of self-organization and collective bargain-ing through representatives of their own choosing; that the personsalleged in the complaint,as amended,to have been discriminatorilylaid off or discharged be offered reinstatement with back pay from thedate of such lay-off or discharge; and that the respondent offerreinstatement to all of its employees,not now employed by it, who,went out on strike June 12, 1937.Exceptions to the Intermediate Report were filed by the respond-ent on November 3, 1937, and by the Association on November 5,1937.The Board has considered these exceptions and, save to theextent that its findings set forth below depart from those of theTrial Examiner,finds that they are without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a corporation organized and existing under thelaws of the State of New York and having its principal place ofbusiness at Ballston Spa, New York. It is engaged in the manufac-ture of woolen and merino sweaters and wool, one-half wool, andcotton hosiery.It has two hosiery plants, one at Stillwater, NewYork, and one at Ballston Spa, New York, and one sweater plantat Ballston Spa. It produces about 40 per cent of all men's woolensocks manufactured in the United States. In 1936 it shipped 1,270,-983 dozen pairs of hosiery, at a value of about $1,834,980, and 37,599dozen sweaters, at a value of about $322,845.Approximately 90 percent of the respondent'smanufactured products are sold outside theState of New York, and over 50 per cent of the materials purchasedby the respondent come from States other than New York. FromJanuary 1936 until April 1937 the total number of persons employedby the respondent ranged from about 886 to about 924, and itsweekly payroll from about$13,640 to about$17,720.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliatedwith the Committeefor Industrial Organization,hereincalled the C. I. 0., admitting to membership employees of therespondent.Employees Welfare and Protective Association of the Ballston-Stillwater Knitting Mill is an unaffiliated labor organization,admit-ting only employees of the respondent,including supervisoryemployees.I' DECISIONS AND ORDERS473III.THE UNFAIR LABOR PRACTICESA. The lock-outOn Friday,March 26, 1937,employees in several departments of theBallston Spa hosiery plant presented to the respondent'spresident,Walter J. Mooney, petitions asking for a 15-per cent increase inwages.Immediately upon receiving the petitions, Mooney posted anotice, acknowledgingreceipt of the petitions and reading in part asfollows :... In the absence of any representatives from these depart-ments it was deemed advisable to close down the plant on Satur-day March 27, 1937, at 7 a. in., and I have instructed the foremanof each department to have their representatives meet with theofficers on March 29th,at 2: 30 P. M... .Employees who came to work Saturday morning found the doorslocked.They remained locked until about 11 o'clock Monday morning,at which time representatives were elected in the various departmentsunder the supervision of the foremen.At 2: 30 thatafternoon Mooney addressed the representatives.Hesaid he was "indeed happy" that the employees had presented theirpetitions"without outside interference."He reminded them that thebusiness was highly competitive and that the past president, whoseplace he had recently taken, had planned to dismantle the mill andmove to the South.He said he could notdiscuss an increase untilAugust, because "we have to sell our merchandise in November andDecember for delivery the following July, August, and Septem-ber . . .As a result,we have at the present time our production soldon that basis."In conclusion, referring to the petitions for an increasein wages, he said :Now, fellow employees, if you are willing to cooperate withus and fill these orders, we-in turn-will give you our solemnpledge that we will summons your representatives in our office inAugust fora conference. . . .I want to make it emphatic that no discrimination will be madefor signers on the petition and if you accept my proposal, allemployees will be restored to their old jobs without prejudice.Your jobs are here-plenty of work for you, barring unforeseen-circumstances,and if you are willing to go back on the basis ofmy word, which is the most sacred thing I possess,the doors willbe open to you Wednesday morning. Therefore,give me youranswer tomorrow afternoon.During the lock-out some of the employees asked help from theT.W. O. C.,and an organizingcampaignwas initiated. 474NATIONALLABOR RELATIONS BOARDIt was obviously unnecessary for the respondent to close its plantin order to enable its employees to choose bargaining representatives.The only reasonable conclusion from the evidence is that the re-spondent closed the plant from March 27 to 30, 1937, both days in-clusive, for the purpose of discouraging its employees in their firstefforts toward collective bargaining, and we so find.B. The formation of the AssociationShortly after Mooney's speech, two papers were circulated amongthe employees in the Ballston Spa hosiery mill during workinghours and in the presence of foremen, one advocating an open shop,the other an inside union. Signatures were solicited and conversa-tions were carried on at some length without objection by the fore-men, although such activities were against the rules.One girl whowas reluctant to sign was told by the woman who sometimes took theforelady's place : "When this goes down to the office and Mr. Mooneysees it, what do you think he will think; that you are against him.That is all it is for, just so he knows who is with him and who isn't."Similar papers were circulated in the Stillwater plant by super-visory employees, including Sam Jones, Charles Baker, CordeliaPitney, and others, who gave some of the employees, at least, to un-derstand that they had better sign if they wanted to keep their jobs.We have concluded that Jones, Baker, Pitney, and others were su-pervisory employees even though the respondent contends no one inthe Stillwater plant but the superintendent, Frank Hathorn, and theassistant superintendent in charge at night, Frank Hathorn, Jr., hadsupervisory authority.Several witnesses testified that these personswere foremen, and there is no doubt but that they transmitted ordersfrom the superintendent to the employees and reported back to himconcerning their work and behavior.Moreover, it is incredible thatin a plant in which about 250 persons were employed no one but theday and night superintendents had any supervisory duties.At timeswhen these papers were circulated during working hours eitherHathorn, Sr., or Hathorn, Jr., was present and did nothing to indi-cate disapproval.Employees soliciting signatures left their machines and conversedat length, in violation of the respondent's rules, without reprimand,but members of the C. I. O. were constantly watched and made tofeel that they could not break the rules with impunity. In fact atboth hosiery plants the discrimination against persons favoring theT.W. O. C. became so noticeable and the pressure to sign up forthe inside union so great that some of the girls cried out of nervous-ness.Even Hathorn, Sr., as well as others in positions of authority,asked some of the employees point-blank whether they belonged tothe C. I. O. DECISIONS AND ORDERS475On April 9, 1937, a notice of a meeting to be held in a garage thatafternoon during working hours was posted in the plant ; and Pitneyand Baker urged some of the employees to go. The respondent con-tends that it had no connection with this meeting, and in support ofthis contention Pitney testified that she was not a supervisory` em-ployee and that she had arranged to have the meeting during workinghourswithout asking permission from anyone. Both she andHathorn, Sr., testified that she had not mentioned the meeting tohim, although she had had lunch with him in his office immediatelybeforehand.Hathorn, Sr. further testified that he noticed the em-ployees were not at their machines during part of that afternoonbut that he did nothing about it because he knew there was "labortrouble" and "surmised" the employees were having a meeting.Hesuspected labor unions were involved because he had "read throughthe papers and heard over the radio there were several labor organi-zations throughout the country" and because recently a whole shiftworking on stock numbers 703 and 705 had come to him with griev-ances.But he had no idea what unions they were.He thought if hewas liberal and did not interfere with meetings the trouble wouldblow over.Busses which ran to and from the plant changed their schedule andtransported employees to and from the meeting free of charge.Noone was docked for attending, but many employees lost wages becausethey were paid on a piece-work basis.Pitney opened the meeting; Bud Deuel, an employee with intermit-tent supervisory duties, nominated Jones as chairman ; and Jonesintroduced the speaker.The speaker, Sidney Hewitt, a justice of thepeace who had been invited to speak by Pitney, advocated insideunions and said outside unions were rackets. Jones concluded themeeting by urging the employees to form an inside union and offering"to resign" any members of the C. I. O. who wished to discontinuetheir memberships.Jones' offer "to resign" members of the C. 1. O. was put into effectimmediately by the circulation by supervisory employees and othersin the Stillwater and Ballston Spa hosiery plants of prepared resigna-tions, which the employees were urged to sign, and which, when signed,were sent by registered mail, return receipt requested, to the C. I. O.The receipts were returned to a post office box rented by Pitney'sbrother and used, on this occasion, by Jones.On April 10, 1937, an advertisement addressed to the employees ofthe-respondent appeared in a local paper. It advocated a local unionand implied that the plant would close down and the respondent movesouth if the employees joined the C. I. O. It closely resembledMooney's speech of March 29, 1937. It was signed by six employeesof the respondent, four of whom became active proponents of the 476NATIONAL LABOR RELATIONS BOARDAssociation.Those of the signers who testified stated that they hadpaid for the advertisement themselves and denied that the respondenthad anything to do with it.From the April 9 meeting on, employees were urged by supervisoryemployees and others to sign application cards of the Association.Under the guiding hands of Pitney and Jones, Association repre-sentatives were elected in the various departments of the Stillwaterplant, and on April 15, 1937, Jones, as "chairman" of the Association,wrote a' letter to Mooney requesting a conference the next day.Pur-suant to this request, Mooney, on April 16, 1937, came to Stillwaterand read the same speech he had delivered at the Ballston Spa planton March 29, 1937.On May 9, 1937, a formal organization meeting of the Associationwas held in the Ballston Spa High School. The agenda and a con-stitution had been prepared beforehand by an attorney. Jones actedas chairman, and the constitution was read.Deuel was elected presi-dent by the executive committee of the Association.The executivecommittee was composed of one half of the Association representa-tives previously elected in both hosiery plants, but how and by whomthe selection was made does not clearly appear.Free busses werealso provided for this meeting.The testimony of Association witnesses concerning how and whytheAssociation was organized is contradictory and evasive.Forinstance, two of the organizers said that they wanted an inside unionbecause it would strike for better wages, but upon further examina-tion said they.were opposed to the C. I. O. because it conductedstrikes.One said that they had copied the wording on the Associa-tion cards from the paper; another said that they had not. They allagreed on two things, however: that one of the main reasons fororganizing the Association was to keep. out the C. I. O. and that therespondent had no hand in establishing 'the Association.After the May 9 meeting the workers were pressed by supervisoryemployees to join the Association.Pitney even went so far as toadvance initiation fees; and Baker, to convince at least one girt thatshe would be "sorry" if she did not join.On May 10, 1937, officers of the Association notified the respondentthat the Association represented a majority of the employees, and,as evidence of the majority, left on file in the respondent's office allof the Association's original application cards.The Associationretained for itself only a list taken from those cards.On June 2, 1937, the Association asked for a 10-per cent increase.On June 4 the requested increase was granted, and in addition theminimum rate per hour was raised, but no agreement, oral or writ-ten, was entered into concerning the duration of the increases. DECISIONS AND ORDERS477The complaint alleges and the Trial Examiner found that the re-spondent had made financial contributions to the Association.Thisis denied by the respondent, and several employee organizers of theAssociation testified that they had paid all expenses out of their ownpockets, or with money contributed by the employees to a flower fund.Their testimony is not entirely convincing, but we find that the evi-dence does not establish financial contributions by the respondent.Wetherefore hereby dismiss that allegation of the complaint and overrulethe Trial Examiner in this respect.We find that the respondent dominated and interfered with the for-mation of the Association in April and May 1937, that the respondentat all times thereafter dominated and interfered with its administra-tion, and that, by the activities above set forth, the respondent hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.C. The lay-off of employees working on number 703 at the StillwaterplantOn April 9, 1937, Mary Mareno, Helen Lefco, and Mazie de Cres-cenzo ; on April 16, 1937, Josephine Simyele, Mary La Vigne (marriedname, Mary Canard), and Antoinette Zullo; and on April 26, 1937,Anna Forte; all of whom worked on stock number 703 at the Still-water plant, were told they were laid off.All were members of theT.W. O. C.; three were very active ; and one was a committeemember.Mooney testified that the lay-offs were due to the discontinuance onApril 5, 1937, of the lines 703 and 705 and the dismantling of some ofthe machines.These lines had been discontinued, he said, because therespondent had a large stock on hand and had been unable to obtaina profitable new contract with its only customer, J. C. Penny Co. Inc.J. C. Penny Co. Inc., he thought, had taken advantage of the fact thatthe respondent had a large stock on hand and had offered a less-than-cost price.The record shows, however, that although the machineswere dismantled in April, negotiations with J. C. Penny Co. Inc. werestill going on in June, and that up until that time no final prices hadbeen quoted. In fact, Mooney testified that the respondent had beennegotiating with J. C. Penny Co. Inc. since February but had beenunable to "get a peep" out of that company before June. It seemsextremely unlikely that the respondent would dismantle its machinesfor failure to get an order before it was clear that that order wouldnot be forthcoming. Casting further doubt upon the reason given byMooney is his previous testimony to the effect that the respondentmade up stock numbers 703 and 705 without orders. 478NATIONAL LABOR RELATIONS BOARDQ. Mr. Mooney, some of your stock numbers like 703 and705 you make up without orders, do you not?A. Absolutely.Q. So that there are some products you make without havingorders to fulfill at the time they are made?A.Well, that 703 and 705 is a cotton number, the only cottonnumber we make.We gambled on that.That the respondent, just prior to the hearing, at least, did makeup stock numbers 703 and 705 without orders, and did not limit itsproduction to orders from J. C. Penny Co. Inc. is indicated also bya letter from Hathorn, Sr. to a worker on August 9, 1937, in whichhe said:We are sending out salesmen about the first of September andare calling girls back to work.We are going to try to get somebusiness on 703 and 705 but first we must know the price weare going to pay for knitting and the other operations in orderto arrive at a selling price.If you are not employed now or for any reason you wish towork here, we will be glad to have you report for work at once.Along the same line is a remark made by Pitney when some of thegirls in her department were unwilling to sign the open-shop paper.She said, according to one employee's testimony, "You know thatthiswork was never stopped before. I really think that it is allbecause of this union business that is going on now that this workhad to be. stopped like that-many times we have had even morestock on hand than we have now, and we never had to have themachines removed before."Other testimony indicates that the real purpose of the lay-offwas to discourage union organization and collective bargaining.Hathorn, Sr., testified that the labor trouble had started on number703 and that a whole shift had come to him for an increase in wagesinMarch.Several other witnesses testified that this line had anexceptionally high percentage of T. W. O. C. members.One of thegirlswho was laid off complained to Hatborn, Sr., that he wasviolating the Act by failing to observe seniority.He replied, ac-cording to her story, that he would "take the Wagner Act by thewhiskers."At the hearing he denied that he had said this, butadmitted that he had referred to "the whiskers" of the Act, explainingthat he meant he would comply closely with the Act.He admittedalso that he had told some of the girls that he had a secret reason forlaying them off.One of them accused him of laying them off be-cause they belonged to the T. W. O. C., saying that that was hissecret reason.To this he did not reply, but on the witness standhe said the secret reason was that he was planning to invent a way DECISIONS AND ORDERS479of converting old machines into automatic machines for a new line,that is, a trade secret.Shortly after they were laid off some of thegirls heard that workers were being transferred to line 703 fromother operations and asked Hathorn, Sr.,for reinstatement.He said,according to their testimony,that he had lost confidence in them,that he thought they were with him, but that he had "found differ-ent."He also asked one of them whether she belonged to theC. I. O. and who else did.She replied she was"no stooge."Another was requested to write her union affiliation on her socialsecurity card, although she had not been asked to make any suchdisclosure when she originally filled out the card.De Crescenzo and Forte have had no employment since they werelaid off.When they were working for the respondent they eachaveraged about $14 aweek.Zullo has worked about 2 weeks andhas earned about $12.She averaged about $15 a week when work-ing for the respondent.La Vigne hasworked a few days in a soapfactory and has earned about $12. Before the lay-off she earnedabout $15 a week.Lefco has worked as a waitress for about a weekand has earned about $7.50.Her average earnings were about $14a week when she was working for the respondent.Mareno has hadtwo jobs, the first paying about $8 a week and the second about $6.50.When she was laid off she was averaging about $13 a week.Under all thecircumstanceswe find that the respondent did notlay off the persons named in the first paragraph of this section becauseof slackness of work but rather because of their union affiliation, andthat the respondent by discriminating in regard to tenure of employ-ment has discouraged membership in the T. W. O. C. and has inter-fered with,restrained,and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.D. The day-off of Irving HurdOn Friday, April 16, 1937, Hathorn, Sr., notified Irving Hurd, adrier in the Stillwater plant, that he was laid off.No reason wasgiven except that the last shift was being laid off for a short time;and Hurd was asked whether,in the meantime,he would take outsidework.He said he would, but he did not hear from Hathorn again.About a week later the only other man who was laid off at the sametime, and who was first in seniority, was reemployed.The MondayafterHurd was laid off an employee with less seniority was trans-ferred from another operation to take Hurd's place.All three menwere membersof the T. W. O. C., butHurd's membership was themost conspicuous because he was on a committee and had been activein organizing the respondent's employees. 480NATIONAL LABORRELATIONS BOARDIn its answer to the complaint, the respondent contended thatHurd had been laid off solely because he argued with the other em-ployees.For this reason he had previously been required to' use; aseparate entrance and had been forbidden to come to work early.No particular instance of argument immediately preceding the lay-offis shown, but Hathorn, Sr., testified that when he laid Hurd off heintended to reemploy him on outside work only.The respondent alsostates in the answer that Hurd had been discharged twice before forthe same reason.The record shows that after having worked forthe respondent about 7 years he was discharged in 1930, but thereason for the discharge does not appear.He was reemployed in1933 or 1934 and worked continuously until the spring of 1937.Since the lay-off Hurd has received no regular employment.Whether or not Hurd was argumentative, laying him off for thisreason was discriminatory.As has been pointed out above, the re-spondent permitted employees favoring the Association to solicitsignatures during working hours for papers advocating an open shopand papers advocating an inside union and to argue in favor of thesepapers with employees who were working. The respondent also per-mitted employees to go to Association meetings on company time. Todeny similar privileges to an employee who was an organizer for theT.W. O. C. and to lay him off for breaking a rule which at the timeof his lay-off was generally being broken with impunity by employeesfavoring the inside union constitutes an interference with the rightsguaranteed in Section 7 of the Act and discrimination in regard totenure of employment to discourage membership in a labor organiza-tion.E. The discharge of Dorothy Dandereau and Agnes CoonOn May 2, 1937, Dorothy Dandereau, and on May 3, 1937, AgnesCoon were laid off, along with seven other bundlers at the BallstonSpa hosiery plant.Neither Dandereau nor Coon has been reinstated.The reason given by the respondent for failing to reemploy Coon isthat she had the least seniority of those laid off and no new employeehas been hired to take her place.Dandereau; the respondent contends,was recalled to work about June 1, 1937, in accordance with her sen-iority rights, but failed to appear.Both of these girls had workedtwo or more years for the respondent and were members of the griev-ance committee for the finishing department.As such, they hadurged Mooney to adopt the seniority rule and to grant other benefitsto the employees.Both had refused to sign inside-union papers. Coonwas active in the T. W. O. C., and Dandereau was a member of aT.W. O. C. organizing committee.After Dandereau's membership DECISIONS AND ORDERS481became'known she was constantly watched by the forelady, Keene,and a paper urging her removal as representative of the bundlerswas circulated during working hours, with the knowledge of and inthe presence of Keene.Keene said they were being laid off accordingto seniority and "according to law" because of slack work.Mooneytestified that 25 per cent of the workers in that department were laidoff because those who remained wanted a 40-rather than a 30- or 32-hour week ; but in his March 29, 1937, speech he said that there wasplenty of work and that all spring and summer production was cov-ered by existing contracts.Very shortlyafter the lay-off,work waspiled up on the floor, and girls from other operations were doing'bundling.On May 28, 1937, Keene sent word through working employees,as was her custom, to the other 'girls who had been laid off to reportback on June 1; 1937. She testified that she was unable to send wordin a similar way to Dandereau because none of the bundlers thenworking lived near her.She finally admitted, however, that girlsworking in a neighboring department at the time did live nearDandereau.She explained that she had tried to send word throughthem but that they had all left work early that day.When askedwhether it was not against the rules for the employees to leave early,she said they were permitted to oil their machines 10 or 15 minutesbefore closing time.Why the girls were not in the plant if theywere oiling their machines she did not explain.According to hertestimony,she thereupon went to the treasurer of the respondent,not the superintendent of the plant, and asked him to write a lettertoDandereau.The treasurer testified that he did write a letterand instructed his secretary to mail it.The respondent introducedwhat it claimed to be a copy.of the letter, which said that, accordingto her seniority rights, Dandereau would be reemployed June 1. Theperson who had been-instructed to mail the letter was not put onthe stand,and Dandereau said she never received it.Counsel forthe respondent said the respondent would be glad to reinstate Dan-dereau, but when counsel for the Board offered to strike her namefrom the complaint if the respondent would agree to reinstate her,the matter was dropped without ananswer.Upon the basis of all the testimony we find that these lay-offswere not due to lack of work but were for the purpose of discriminat-ing against the respondent's active T.W. O. C. employees, and, assuch, were but a part of the respondent's general campaign to keepoutside unions away from its plants.We find that the respondent,in so doing,interfered with the rights of its employees guaranteedby Section 7 of the Act, and by discrimination in.tenure of employ-ment discouraged membership in theT.W. O. C. 482NATIONAL LABOR RELATIONS BOARDG. The discharge of Florence IppolitiOn May 4, 1937, Florence Ippoliti, a looper who had worked in theBallston hosiery plant for about 11 years, was discharged.The fore-lady, Keene, testified that Ippoliti had been discharged because herwork was "messy." Keene also testified, however, that Ippoliti's workat the time of her discharge was no worse than it had been during therest of the 11 years, and that in the last 20 years only two people had,to her knowledge, been dropped for unsatisfactory work.Her con-tention was that Ippoliti's work had always been poor.Ippoliti testified that on the occasion of her discharge Keene hadreprimanded her for putting more than an even dozen in a bundle ofsocks, in violation of the respondent's rules, and had told her thatshe had been watching her and that she "was through."Up untilthis time this rule had not been enforced and the other loopers, likeIppoliti, customarily put more than an even dozen in the last bundlecollected by the turners if necessary to avoid keeping the turnerswaiting.There is some evidence to the effect that this rule hadrecently been posted on the bulletin board, but the evidence does notshow that the workers had been notified that the rule would beenforced.-The T. W. 0. C., on the other hand, contends that Ippoliti was dis-charged because of her outside-union sympathies. She had refused tosign the inside-union papers while Keene, who was friendly and lenienttoward the proponents of the Association, was in the room, and had,instead, joined the T. W. 0. C.After Ippoliti joined the T. W. 0. C.,Keene began to watch her constantly, and, on one occasion, withoutexplaining the reason, told her she was being watched.Since her discharge, Ippoliti has received no employment.We find the testimony that Ippoliti was discharged for poor worknot persuasive, and we conclude that the real reason was her rejectionof the Association and her affiliation with the T. W. 0. C.H. The strikeFrom the beginning, the T. W. 0. C. met with discrimination in thecommunity as well as in the plants, but the evidence does not estab-lish direct participation by the respondent in this discrimination.The T. W. 0. C. was refused meeting places, among them, at onetime, a local high school.The respondent's treasurer was on theschool board, but apparently, did not vote upon the request for theuse of the school.A citizens' committee rally was held, at which theC. I. 0. was condemned and its officers called racketeers, but there isno evidence connecting the respondent with this meeting.The respondent's discriminatory practices at its plants, however,had become so severe that, since the May 9, 1937, meeting, the DECISIONS ANp ORDERS483T.W. O. C. had had difficulty in keeping its members from striking.Finally on June 12,1937, some of the employees, without consulting theT.W. O. C., decided to strike.The night before, Walter Sweet, aT.W. O. C. committeeman, while working at his machine, had beenprovoked into an argument and assaulted by Association men, whowere not working at the time and whose presence in the work roomwas a violation of the respondent's rules.A fight ensued, which wasbroken up by the foreman, who ordered the assaulters to leave.Asthe word of the assault went around, a group of employees conferredand decided the time had come to strike against the respondent'sdiscriminatory practices.Once the strike had begun, the T. W. O. C.supported it.At the time of the hearing the strike was still in progress.We find that the strike was caused by the respondent's discrimina-tory practices in regard to tenure of employment which discouragedmembership in the T. W. O. C., by its domination of the formationand administration of the Association, and by its other interferencewith the rights of its employees guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, andhave led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYWe have found that the respondent closed its Ballston Spa hosierymill from March 27 to 30, 1937, both days inclusive, for the purpose ofdiscouraging its employees in their efforts toward collective bargain-ing.In so doing, the respondent engaged in an unfair labor practice.We shall, therefore, order the respondent to pay to each of its em-ployees on the plant pay roll on March 27, 1937, the amount whichhe or she normally would have earned during the time the plant wasclosed had the plant continued operations.We have found that the respondent has dominated and interferedwith the formation and administration of the Association.By suchdomination and interference the respondent has prevented the freeexercise by its employees of their right to self-organization and col-lective bargaining.In order to restore to the employees the fullmeasure of their rights guaranteed under the Act, we shall order therespondent to withdraw all recognition from the Association and 484NATIONALLABOR RELATIONS BOARDdisestablish it as representative of its employees for the purpose ofdealing with the respondent concerning grievances,labor disputes,rates of pay,wages, hours of employment,or other conditions ofemployment..We have found that on April 9, 1937, the respondent laid off MaryMareno, Helen Lefco, and Mazie de Crescenzo;on April 16, 1937,Josephine Simyele, Mary La Vigne (married name, Mary Canard),Antoinette Zullo, and Irving Hurd; and on April 26, 1937, AnnaForte, from its Stillwater plant because of their affiliation with theT.W. O. C., whichlay-offs constituted unfair labor practices on thepart of the respondent.We have also found that on May 2, 1937,the respondent laid off Dorothy Dandereau,and on May 3, 1937,Agnes Coon,and on May 4, 1937, discharged Florence Ippoliti fromits Ballston Spa hosiery plant for the same reason,which lay-offs anddischarge likewise constituted unfair labor practices on the part ofthe respondent.We will,therefore,order the respondent to offer rein-statement to all of these persons,with back pay to each of themequivalent to the amount which he or she would normally have earnedfrom the date of lay-off or discharge to the date of offer of reinstate-ment, less any amount actually earned during that period.We have found that on or about June 12, 1937, a strike occurredat both of the respondent's hosiery mills, and that the strike was'caused by the respondent's unfair labor practices in discriminatingagainst its employees who joined the T. W. O. C., in dominatingand interfering with the establishmentand administration of theAssociation, and in interfering with the right of its employees guar-anteed in Section 7 of the Act.Wewill,therefore,order the re-spondent to offer,upon application,reinstatement to their formerpositions to all of its employees who participated'in the strike andwho have not since been employed by the respondent, dismissing, ifnecessary,new employees hired since June 11, 1937.We will alsoorder that any employee whose application for reinstatement is re-fused by the respondent in violation of the order herein shall beentitled to back pay accruing from the date of the refusal of theapplication to the date of reinstatement,less any amount earnedduring that period.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding,the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Organizing Committee and Employees Wel-fare and Protective Association of the Ballston-Stillwater KnittingMill are labor organizations,within the meaning of Section 2 (5)of the Act. DECISIONS AND ORDERS'4852.By its domination of and interference with the formation andadministration of EmployeesWelfare and Protective Associationof the Ballston-Stillwater Knitting Mill the respondent has engagedand is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Mary Mareno, Helen Lefco, Mazie de Crescenzo, JosephineSimyele, Mary La Vigne (married name, Mary Canard), AntoinetteZullo, Anna Forte, Irving Hurd, Dorothy Dandereau, Agnes Coon,and Florence Ippoliti, the respondent has engaged in and is engag-ing in unfair labor practices, within the meaning of Section 8 (3)of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the NationalLabor Relations Act, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (1) of theNational Labor Relations Act.5.The afore-mentioned unfair labor practices are unfair laborpractices affecting commerce, within the meaning of Section 2 (6)and (7) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Ballston-StillwaterKnitting Co., Inc., and its officers,successors, and assigns, shall :1.Cease and desist:(a)From in any manner interfering with, restraining, or coercingits employees at its Ballston Spa or Stillwater, New York, hosieryplants, in the exercise of the rights to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, or to engage in concerted activitiesfor the purpose of collective bargaining and other mutual aid orprotection, as guaranteed in Section 7 of the National Labor RelationsAct(b)From discouraging membership in Textile Workers Organiz-ing Committee or any other labor organization of its employees atits Ballston Spa or Stillwater hosiery plants, by discharging, refusingto reinstate, or otherwise discriminating against its employees inregard to hire or tenure of employment, or any term or condition ofemployment ;(c)From dominating or interfering with the administration ofEmployeesWelfare and Protective Association of the Ballston-Stillwater Knitting Mill, and from dominating or interfering with 486NATIONALLABOR RELATIONS BOARDthe formation or administration of any other labor organization, andfrom contributing support thereto.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer immediate and full reinstatement to their former posi-tions, without prejudice to their seniority and other rights and privi-leges, toMary Mareno, Helen Lefco, Mazie de Crescenzo, JosephineSimyele, Mary La Vigne (married name, Mary Canard), AntoinetteZullo, Anna Forte, Irving Hurd, Dorothy Dandereau, Agnes Coon,and Florence Ippoliti;(b)Make whole said Mary Mareno, Helen Lefco, Mazie de Cres-cenzo, Josephine Simyele, Mary La Vigne (married name, MaryCanard), Antoinette Zullo, Anna Forte, Irving Hurd, Dorothy Dan-dereau, Agnes Coon, and Florence Ippoliti for any losses of pay theyhave suffered by reason of their lay-off or discharge, by payment toeach of them of a sum of money equal to that which he or she wouldnormally have earned as wages from the date of his or her discharge orlay-off to the date of such offer of reinstatement, less any amount actu-ally earned during that period;(c)Make whole all of its employees who were on the pay roll onMarch 27, 1937, for any loss they have suffered by reason of the clos-ing down of the respondent's hosiery plant at Ballston Spa, NewYork, from March 27, 1937, until March 30, 1937, both days inclusive,by payment to each of them of a sum equal to that which he or shewould normally have earned as wages during that period, less anyamount actually earned during that period;(d)Upon application, offer to those of its employees who were onthe pay roll on June 11, 1937, and who subsequently went out on strikeimmediate and full reinstatement to their former positions, withoutprejudice to their seniority or other rights or privileges, dismissing,if necessary, all persons hired since June 11, 1937, to perform the workof such employees;(e)Make whole all employees who were on the pay roll on June 11,1937, and who subsequently went out on strike for any loss they maysuffer by reason of any refusal of their application for reinstatementin accordance with paragraph 2 (d) herein, by payment to each ofthem, respectively, a sum equal to that which each of them wouldnormally have earned as wages during the period from the date ofany such refusal of their application to the date of reinstatement, lessthe amount, if any, which each, respectively, earned during saidperiod;(f)Withdraw all recognition from -Employees Welfare and Pro-tective Association of the Ballston-Stillwater,Knitting Mill as repre-sentative of its employees at the Ballston Spa and Stillwater, New DECISIONS AND ORDERS487York, hosiery plants, for the purpose of dealing with the respond-ent concerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, and completelydisestablishEmployeesWelfare and Protective Association of theBallston-Stillwater Knitting Mill as such representative;(g) Immediately post notices in conspicuous places throughoutits Ballston Spa and Stillwater, New York, hosiery plants, and main-tain such notices for a period of thirty (30) consecutive days, stat-ing (1) that the respondent will cease and desist as aforesaid, and(2) that the respondent will withdraw all recognition from Em-ployeesWelfare and Protective Association of the Ballston-Still-water Knitting Mill as the representative of any of its employeesin itsBallston Spa and Stillwater, New York, hosiery plants forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and that Employees Welfare and Protec-tive Association of the Ballston-Stillwater Knitting Mill is disestab-lished as such representative;(h)Notify the Regional Director for the Second Region, NewYork, New York, in writing :within ten (10) days from the date ofthis order what steps the respondent has taken to comply therewith.80618-38-VOL vi--32